Citation Nr: 1446187	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to March 1993, and from June 2004 to October 2005, with additional service in the Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of this hearing is of record.

This appeal was previously before the Board in January 2013 and September 2013 and was remanded by the Board for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran incurred a bilateral knee disability or injury during active service, and symptoms of a bilateral knee disability have been continuous since separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran's central contention is that she injured her knees during jump school in 1989 during her first period of active service and reinjured her knees during reserve service in ROTC in October 2002.  In October 2012, she testified that her bilateral knee disability was aggravated by her second period of active service.

Service treatment records (STRs) from the Veteran's first period of active service include a June 1989 acute medical care screening note which reflects a complaint of left leg pain for 2 weeks and a diagnosis of mild muscle strain anterior thigh.  A June 1992 report of medical history reflects complaints of knee pain.  However, a Chapter 14 examination indicated normal lower extremities on clinical evaluation.

VA examinations conducted in March 1994, November 1994, January 1995, and January 1997 reflect complaints of bilateral knee pain diagnosed as arthralgia in November 1994 and January 1995.  Examinations of the knees were otherwise normal.

VA outpatient records, dated in September 1996, show that the Veteran complained of bilateral knee pain and obtained knee braces

On VA examination in January 1997, the Veteran complained of knee pain diagnosed as a history of intermittent joint pain.

Private treatment records include a January 2003 report which indicates the Veteran underwent a right knee scope and a history of right knee injury in service during active duty in 1999.  She re-injured her right knee in September 2002 while playing soccer and developed a severe valgus injury to the knee.

STRs from the Veteran's second period of active service include a March 2003 profile status post arthroscopy for chondroplasty which restricted PT (physical training) of any form.  Records dated in August 2004 reflect a complaint of bilateral knee pain and diagnosis of status post arthroscopy right knee in 2002.  She complained of right knee pain secondary to PT (physical training), but denied any recent injury or trauma.  The assessment was bilateral knee pain.  An October 2005 post-deployment report of medical assessment shows that she reported a history of bilateral knee pain.  These records show that in July 2005 she was treated for complaints of left knee pain, but no disability of the right or left knee was diagnosed.

A September 2007 MRI of the right knee revealed mild pre-patellar bursitis.

A May 2008 X-ray examination showed early degenerative changes of the right knee.

A December 2012 orthopedic consult report reflects a chief complaint of bilateral knee pain and indicates that X-rays of the Veteran's knees in September 2012 revealed mild osteoarthrosis on the medial compartment with some mild lateral tracking of the patella, bilaterally.  There was also some mild patellofemoral osteoarthrosis.  The assessment was patellofemoral pain and patellar tendinitis.

The Board finds that the evidence demonstrates that the Veteran did sustain in an injury or disease of the right and left knee during a period of active service, but that symptoms of a bilateral knee disability were not chronic: the STRs indicate complaints of bilateral knee pain, but are negative for any diagnosed bilateral knee disability.  Despite the lack of chronic symptoms of a bilateral knee disability in service, and the re-injury of the right knee in 2002 between the Veteran's two periods of active service, the evidence does show continuous symptoms of a bilateral knee disability following service separation.  Further, May 2008 and September 2012 X-ray examinations revealed arthritis in the Veteran's knees.

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for a bilateral knee disability is met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

As the benefit sought on appeal is being granted, the Board finds that it is unnecessary to address the issue of whether the VA fulfilled its duties to provide notice and to assist the Veteran in the development of his claim.  The nature and extent of this disability is not before the Board at this time.



ORDER

Service connection for a bilateral knee disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


